OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on June 27, 1985, and maintains an office in Utica. The Grievance Committee filed a petition alleging that respondent neglected a legal matter and failed to maintain funds of a client *54in a special separate account. Respondent filed an answer admitting the allegations of the petition and submitted matters in mitigation.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (A) (4) (22 NYCRR 1200.3 [a] [4])—engaging in conduct involving dishonesty, fraud, deceit or misrepresentation; DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8])—engaging in conduct that adversely reflects on his fitness to practice law; DR 6-101 (A) (3) (22 NYCRR 1200.30 [a] [3])—neglecting a legal matter entrusted to him; DR 9-102 (B) (1) (22 NYCRR 1200.46 [b] [1])—failing to maintain funds of a client in a special account separate from his business or personal accounts; and DR 9-102 (E) (22 NYCRR 1200.46 [e])—making withdrawals from a special account payable to cash rather than to a named payee.
In mitigation, we note that, during the period of time in which the misconduct occurred, respondent was suffering from severe emotional problems and was abusing alcohol. Respondent has sought counseling to alleviate his problems. We note that no client has suffered any financial loss as a result of respondent’s misconduct. Under these circumstances, respondent should be censured. We direct that respondent continue in counseling for his emotional problems and agree to be monitored and remain subject to the program of the New York State Bar Association Committee on Lawyer Alcoholism and Drug Abuse for a period of three years.
Green, J. P., Pine, Wisner, Callahan and Boehm, JJ., concur.
Order of censure entered.